[UBS Securities LLC Letterhead] July 24, 2012 Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn:Larry L. Greene Senior Counsel Division of Investment Management Re: Tortoise Energy Independence Fund, Inc. Registration Statement on Form N-2 (File Nos. 333-180678 and 811-22690) Dear Mr. Greene: In connection with the above-referenced Registration Statement, and pursuant to Rule 461 under the Securities Act of 1933, as amended, UBS Securities LLC, as representative of the several Underwriters, hereby joins the above-referenced registrant in requesting that the effective date of such Registration Statement be accelerated so that it will be declared effective by 3:00 p.m., Eastern time, on July 26, 2012, or as soon thereafter as possible. The following information with respect to the expected approximate distribution of Preliminary Prospectuses dated June22, 2012 by UBS Securities LLC and distributed between June 22, 2012 and July 26, 2012 is furnished pursuant to Rule 460 under the Securities Act of 1933: Tortoise Energy Independence Fund, Inc. No. of Copies To Individuals / Institutions / Prospective Underwriters To Statistical, Public Services, FINRA, NYSE 0 TOTAL With respect to Rule 15c2-8 under the Securities Exchange Act of 1934 (the “Rule”), we wish to advise the Commission that the Underwriters will distribute copies of the Preliminary Prospectus to any person who is expected to receive a confirmation of sale at least 48 hours prior to the date we expect to mail such confirmations. Selected dealers, if any, represent that they will comply with the Rule. Very truly yours, UBS SECURITIES LLC By: /s/ John Key Name: John Key Title: Managing Director By: /s/ Harris Baltch Name: Harris Baltch Title: Associate Director
